FILED
                             NOT FOR PUBLICATION                             NOV 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GEORGE THOMAS WILKERSON,                         No. 09-17293

               Plaintiff - Appellant,            D.C. No. 2:08-cv-02168-LKK-
                                                 DAD
  v.

WORLD SAVINGS AND LOAN                           MEMORANDUM *
ASSOCIATION,

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence K. Karlton, District Judge, Presiding

                           Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       George Thomas Wilkerson appeals pro se from the district court’s judgment

dismissing his action alleging various state-law claims concerning, inter alia, his

home mortgage loan and the foreclosure of his home in 2001. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo. Silvas v. E*Trade

Mortgage Corp., 514 F.3d 1001, 1003 (9th Cir. 2008). We affirm.

      The district court properly dismissed the complaint. To the extent that

Wilkerson’s claims fall within the categories listed in 12 C.F.R. § 560.2(b), they

are preempted by the Home Owners’ Loan Act. See Silvas, 514 F.3d at 1004-06.

His remaining claims are time-barred. See Guaranty Trust Company of New York

v. York, 326 U.S. 99, 110-11 (1945) (in diversity cases, forum state law determines

which state’s statute of limitations governs); Cal. Civ. Proc. Code §§ 318, 337-39,

343 (setting forth relevant California statutes of limitations). Moreover, the district

court did not abuse its discretion by dismissing the complaint without leave to

amend because amendment would have been futile. See Chaset v. Fleer/Skybox

Int’l, 300 F.3d 1083, 1087-88 (9th Cir. 2002).

      Wilkerson’s remaining contentions are unpersuasive.

      Wilkerson’s unopposed request for judicial notice is granted.

      AFFIRMED.




                                           2                                    09-17293